Daniel, J.
A delivery of a deed'to a third person, for the use of the grantee, makes it effectual from the intsant of such delivery, although the person is not the agent but a stranger to the grantee, provided the grantee assents to it, which in this case he did. Alford v Lee, Cro. Eliz. 54.— Garnons v Knight, Barn. &. C. 671. The witnesses do not prove directly that the deed contained a release clause of the purchase money, but they say that the deed was “in due form.” We must understand that it did contain such a release, and therefore that the plaintiff is entitled to the decree he prays.
Per CuRrAM. Decree accordingly.